Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 1 of 32 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5   Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6   DONIGER / BURROUGHS
 7   603 Rose Avenue
     Venice, California 90291
 8   Telephone: (310) 590-1820
 9   Attorneys for Plaintiff

10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12

13

14   JUAN MARCOS MONTES, an                    Case No.:
15   individual,
                                                  PLAINTIFF’S COMPLAINT FOR:
16   Plaintiff,
                                                     1. COPYRIGHT
17                                                      INFRINGEMENT;
     v.
18                                                   2. VICARIOUS AND/OR
     FOREVER 21, INC, a Delaware                        CONTRIBUTORY
19                                                      COPYRIGHT
     Corporation; PEPSICO, INC., a Delaware             INFRINGEMENT
20   Corporation; WIRTZ CORPORATION,
     individually and d/b/a “Chicago              Jury Trial Demanded
21
     Blackhawks,” a Delaware Corporation;
22   NEW ERA CAP COMPANY, INC., a
23   New York Corporation; TOMS SHOES,
     LLC, a California Limited Liability
24   Company; SOCK CLUB ENTERPRISES,
25   LLC, a Texas Limited Liability Company;
     STRATA COMPANY, LLC., a California
26   Limited Liability Company;
27   CAMELBAK PRODUCTS, LLC, a
28                                          -1-

                                         COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 2 of 32 Page ID #:2




 1
     Delaware Limited Liability Company;
     CHARACTER, INC., an Illinois
 2   Corporation; SOULDIER, an Illinois
 3   Business Entity of Unknown Form;
     JERRY LEIGH OF CALIFORNIA, INC.,
 4   a California Corporation, individually and
 5   d/b/a “HoodieBuddie”; ANHEUSER-
     BUSCH COMPANIES, LLC, a Missouri
 6   Limited Liability Company;
 7   SKINNYCORP, LLC, an Illinois Limited
     Liability Company, individually and d/b/a
 8   “Bucketfeet”; FIREBRAND LIVE, INC.,
 9   a California Corporation; LOTUS
     PRODUCCIONES LTDA, a Chilean
10   Company; DF ENTERTAINMENT S.A.,
11   an Argentinian Company; POGO,
     CREATIVE HOUSE, an Argentinian
12   Business Entity of Unknown Form; and
13   DOES 1 through 10,

14   Defendants.
15

16         JUAN MARCOS MONTES (“MONTES”), by and through his undersigned

17   attorneys, hereby prays to this honorable Court for relief based on the following:

18                             JURISDICTION AND VENUE

19         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., §§ 101

20   et seq.

21         2. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and

22   1338 (a) and (b).

23         3. Venue in this judicial district is proper under 28 U.S.C. §§ 1391(c) and

24   1400(a) in that this is the judicial district in which a substantial part of the acts and

25   omissions giving rise to the claims occurred.

26

27

28                                             -2-

                                           COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 3 of 32 Page ID #:3




 1                                          PARTIES
 2         4. Plaintiff MONTES is an individual artist, creating art under the name “Juan
 3   Marco,” residing in Los Angeles, California.
 4         5. Plaintiff is informed and believes and thereon alleges that Defendant
 5   FOREVER 21, INC. (“F21”), is a corporation organized and existing under the laws
 6   of the State of Delaware, with a principal place of business located at 3880 North
 7   Mission Road Room 3030, Los Angeles, California 90031.
 8         6. Plaintiff is informed and believes and thereon alleges that Defendant

 9   PEPSICO, INC. (“PEPSICO”) is a corporation organized and existing under the laws

10
     of the State of Delaware and is doing business in and with the State of California.
           7. Plaintiff is informed and believes and thereon alleges that Defendant
11
     WIRTZ CORPORATION, individually and doing business as “Chicago
12
     Blackhawks,” (“WIRTZ”) is a corporation organized and existing under the laws of
13
     the State of Illinois and is doing in and with the State of California.
14
           8. Plaintiff is informed and believes and thereon alleges that Defendant NEW
15
     ERA CAP COMPANY, INC. (“NEW ERA”) is a corporation organized and existing
16
     under the laws of the State of New York and is doing business in and with the State
17
     of California.
18
           9. Plaintiff is informed and believes and thereon alleges that Defendant TOMS
19
     SHOES, LLC (“TOMS”) is a limited liability company organized and existing under
20
     the laws of the State of California.
21         10. Plaintiff is informed and believes and thereon alleges that Defendant SOCK
22   CLUB ENTERPRISES, LLC (“SOCK CLUB”) is a limited liability company
23   organized and existing under the laws of the State of Texas and is doing business in
24   and with the State of California.
25         11. Plaintiff is informed and believes and thereon alleges that Defendant
26   STRATA COMPANY, LLC. (“STRATA”) is a limited liability company organized
27   and existing under the laws of the State of California.
28                                              -3-

                                            COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 4 of 32 Page ID #:4




 1         12. Plaintiff is informed and believes and thereon alleges that Defendant
 2   CAMELBAK PRODUCTS, LLC (“CAMELBAK”) is a limited liability company
 3   organized and existing under the laws of the State of Delaware and is doing business
 4   in and with the State of California.
 5         13. Plaintiff is informed and believes and thereon alleges that Defendant

 6   CHARACTER, INC. (“CHARACTER”) is a corporation organized and existing

 7
     under the laws of the State of Illinois and is doing business in and with the State of
     California.
 8
           14. Plaintiff is informed and believes and thereon alleges that Defendant
 9
     SOULDIER (“SOULDIER”) is a business entity of form unknown organized and
10
     existing under the laws of the State of Illinois and is doing business in and with the
11
     State of California.
12
           15. Plaintiff is informed and believes and thereon alleges that Defendant
13
     JERRY LEIGH OF CALIFORNIA, INC., individually and d/b/a “HoodieBuddie”
14
     (“HOODIEBUDDIE”) is a corporation organized and existing under the laws of the
15
     State of California.
16
           16. Plaintiff is informed and believes and thereon alleges that Defendant
17
     ANHEUSER-BUSCH COMPANIES, LLC (“ANHEUSER-BUSCH”) is a limited
18   liability company organized and existing under the laws of the State of Missouri and
19   is doing business in and with the State of California.
20         17. Plaintiff is informed and believes and thereon alleges that Defendant
21   SKINNYCORP, LLC, individually and d/b/a “Bucketfeet” (“BUCKETFEET”) is a
22   limited liability company organized and existing under the laws of the State of
23   Illinois and is doing business in and with the State of California.
24         18. Plaintiff is informed and believes and thereon alleges that Defendant
25   FIREBRAND LIVE, INC. (“FIREBRAND”) is a corporation organized and existing
26   under the laws of the State of California.
27         19. Plaintiff is informed and believes and thereon alleges that Defendant
28                                                -4-

                                            COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 5 of 32 Page ID #:5




 1   LOTUS PRODUCCIONES LTDA (“LOTUS”) is a company organized and existing
 2   under the laws of Chile and is doing business in and with the State of California.
 3         20. Plaintiff is informed and believes and thereon alleges that Defendant DF
 4   ENTERTAINMENT S.A. (“DF ENTERTAINMENT”) is a company organized and
 5   existing under the laws of Argentina and is doing business in and with the State of

 6   California.

 7
           21. Plaintiff is informed and believes and thereon alleges that Defendant
     POGO, CREATIVE HOUSE (“POGO”) is a business entity of unknown form
 8
     organized and existing under the laws of Argentina and is doing business in and with
 9
     the State of California.
10
           22. Plaintiff is informed and believes and thereon alleges that some of
11
     Defendants Does 1 through 3, inclusive, are manufacturers and/or vendors of
12
     product, which Doe Defendants have manufactured and/or supplied and are
13
     manufacturing and/or supplying garments comprised of product printed with
14
     Plaintiff’s copyrighted artwork (as hereinafter defined) without Plaintiff’s
15
     knowledge or consent or have contributed to said infringement. The true names,
16
     whether corporate, individual or otherwise of Defendants Does 1-3, inclusive, are
17
     presently unknown to Plaintiff, which therefore sues said Defendants by such
18
     fictitious names and will seek leave to amend this complaint to show their true
19
     names and capacities when same have been ascertained.
20
           23. Defendants Does 4 through 10, inclusive, are other parties not yet identified
21
     who have infringed Plaintiff’s copyrights, have contributed to the infringement of
22
     Plaintiff’s copyrights, or have engaged in one or more of the wrongful practices
23
     alleged herein. The true names, whether corporate, individual or otherwise, of
24
     Defendants 4 through 10, inclusive, are presently unknown to Plaintiff, which
25
     therefore sues said Defendants by such fictitious names, and will seek leave to
26

27

28                                             -5-

                                           COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 6 of 32 Page ID #:6




 1   amend this Complaint to show their true names and capacities when same have been
 2   ascertained.
 3         24. Plaintiff is informed and believes and thereon alleges that at all times
 4   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
 5   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
 6   at all times acting within the scope of such agency, affiliation, alter-ego relationship
 7   and/or employment; and actively participated in or subsequently ratified and
 8   adopted, or both, each and all of the acts or conduct alleged, with full knowledge of
 9   all the facts and circumstances, including, but not limited to, full knowledge of each
10   and every violation of Plaintiff’s rights and the damages to Plaintiff proximately
11   caused thereby.
12                  CLAIMS RELATED TO PLAINTIFF’S ARTWORK
13         25. Prior to the conduct complained of herein, Plaintiff composed a number of
14   pieces of artwork (the “Subject Works”). These works were original independent
15   creations of Plaintiff, and are owned exclusively by Plaintiff. Non-exclusive
16   exemplars of the Subject Works are depicted below:
17

18

19

20

21

22

23

24

25

26

27   ///
28                                             -6-

                                           COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 7 of 32 Page ID #:7




 1                               SUBJECT WORKS:
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       -7-

                                      COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 8 of 32 Page ID #:8




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       -8-

                                      COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 9 of 32 Page ID #:9




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       -9-

                                      COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 10 of 32 Page ID #:10




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 10 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 11 of 32 Page ID #:11




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 11 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 12 of 32 Page ID #:12




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 12 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 13 of 32 Page ID #:13




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 13 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 14 of 32 Page ID #:14




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 14 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 15 of 32 Page ID #:15




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11         26. Plaintiff has received Copyright Registrations with the U.S. Copyright
 12   Office for the Subject Works.
 13         27. Plaintiff entered into a non-exclusive, limited license agreement with C3
 14   through intermediary, UPRISING, allowing C3 to use certain of the Subject Works
 15   in connection with the Lollapalooza music festival in Chicago, Illinois and Santiago,
 16   Chile for a period of three years.
 17         28. Plaintiff’s investigation revealed that Defendants, and each of them,
 18   continued to use the Subject Works outside of the scope, and beyond the temporal
 19   period, of the license without Plaintiff’s authorization.
 20         29. Plaintiff’s investigation further revealed that Defendants, and each of them,
 21   used the Subject Works in connection with Lollapalooza events outside of the United
 22   States and Chile without Plaintiff’s authorization.
 23         30. Plaintiff’s investigation further revealed that Defendants, and each of them,
 24   sub-licensed to certain third parties the use of certain of the Subject Works without
 25   Plaintiff’s authorization.
 26         31. Plaintiff is informed and believes and thereon alleges that, without
 27   Plaintiff’s authorization, C3, L, UPRISING, PEPSICO, WIRTZ, NEW ERA, TOMS,
 28                                             - 15 -

                                             COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 16 of 32 Page ID #:16




  1   SOCK CLUB, STRATA, CAMELBAK, CHARACTER, SOULDIER,
  2   HOODIEBUDDIE, ANHEUSER-BUSCH, BUCKETFEET, FIREBRAND,
  3   FOREVER 21, LOTUS, DF ENTERTAINMENT, POGO (collectively,
  4   “Defendants”) and certain Doe defendants, created, sold, manufactured, caused to be
  5   manufactured, imported and/or distributed products, marketing materials,
  6   advertisements, and installations featuring art that is identical to or substantially
  7   similar to the Subject Works (“Infringing Uses”) beyond the scope of the limited
  8   license provided to C3. Below are comparisons of certain Subject Works and non-
  9   exclusive exemplars of Infringing Uses exceeding the three year term of the limited
 10   license provided to C3:
 11         32.
 12               SUBJECT WORKS:                             INFRINGING USES:
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                              - 16 -

                                             COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 17 of 32 Page ID #:17




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 17 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 18 of 32 Page ID #:18




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 18 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 19 of 32 Page ID #:19




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 19 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 20 of 32 Page ID #:20




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13        33. Below are comparisons of certain Subject Works and non-exclusive
 14   exemplars of Infringing Uses outside of the United States and Chile:
 15

 16             SUBJECT WORKS:                           INFRINGING USES:
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                           - 20 -

                                          COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 21 of 32 Page ID #:21




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 21 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 22 of 32 Page ID #:22




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 22 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 23 of 32 Page ID #:23




  1        34. Below are comparisons of certain Subject Works and non-exclusive
  2   exemplars of Infringing Uses created or exploited under improper purported sub-
  3   licenses between C3, PEPSICO, WIRTZ, ANHEUSER-BUSCH, BUCKETFEET,
  4   FIREBRAND, FOREVER 21, LOTUS, DF ENTERTAINMENT, and Doe
  5   Defendants or third parties:
  6             SUBJECT WORKS:                          INFRINGING USES:
  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                          - 23 -

                                          COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 24 of 32 Page ID #:24




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 24 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 25 of 32 Page ID #:25




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 25 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 26 of 32 Page ID #:26




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 26 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 27 of 32 Page ID #:27




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 27 -

                                       COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 28 of 32 Page ID #:28




  1

  2

  3

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14
            35. The above comparisons make apparent that the elements, composition,
 15
      colors, arrangement, layout, rendering, and appearance of the artworks at issue are
 16
      identical, strikingly similar, or at least substantially similar.
 17
                                  FIRST CLAIM FOR RELIEF
 18
                (For Copyright Infringement – Against All Defendants, and Each)
 19
            36. Plaintiff repeats, realleges, and incorporates herein by reference as though
 20
      fully set forth, the allegations contained in the preceding paragraphs of this
 21
      Complaint.
 22
            37. Plaintiff is informed and believes and thereon alleges that Defendants, and
 23
      each of them, had access to the Subject Works, including, without limitation,
 24
      through (a) access to Plaintiff’s library of original art; (b) access to copies of the
 25
      Subject Works through third-parties, such as The Uprising Collective; and (c) access
 26
      to the Subject Works directly from Plaintiff.
 27

 28                                               - 28 -

                                              COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 29 of 32 Page ID #:29




  1         38. Plaintiff is informed and believes and thereon alleges that Defendants, and
  2   each of them, infringed Plaintiff’s copyrights by creating, making, and/or developing
  3   directly infringing and/or derivative works from the Subject Works beyond the scope
  4   of any license from Plaintiff, and by producing, distributing and/or selling products,
  5   marketing materials, and installations that infringe the Subject Works in connection
  6   with Lollapalooza music festivals on-site and through on-line websites.
  7         39. Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
  8   damages to his business in an amount to be established at trial.
  9         40. Due to Defendants’ acts of infringement, Plaintiff has suffered general and
 10   special damages in an amount to be established at trial.
 11         41. Due to Defendants’ acts of copyright infringement as alleged herein,
 12   Defendants, and each of them, have obtained direct and indirect profits they would
 13   not otherwise have realized but for their infringement of the Subject Works. As such,
 14   Plaintiff is entitled to disgorgement of Defendant’s profits directly and indirectly
 15   attributable to Defendant’s infringement of the Subject Works in an amount to be
 16   established at trial.
 17         42. Plaintiff is informed and believes and thereon alleges that Defendants, and
 18   each of them, have committed acts of copyright infringement, as alleged above,
 19   which were willful, intentional and malicious, which further subjects Defendants,
 20   and each of them, to liability for statutory damages under Section 504(c)(2) of the
 21   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
 22   per infringement. Within the time permitted by law, Plaintiff will make its election
 23   between actual damages and statutory damages.
 24

 25

 26

 27   ///
 28                                             - 29 -

                                            COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 30 of 32 Page ID #:30




  1                               SECOND CLAIM FOR RELIEF
  2            (For Vicarious and/or Contributory Copyright Infringement - Against All
  3                                           Defendants)
  4            43. Plaintiff repeats, realleges, and incorporates herein by reference as though
  5   fully set forth, the allegations contained in the preceding paragraphs of this
  6   Complaint.
  7            44. Plaintiff is informed and believes and thereon alleges that Defendants
  8   knowingly induced, participated in, aided and abetted in and profited from the illegal
  9   reproduction and/or subsequent sales of product, marketing materials, and
 10   installations featuring the Subject Works and derivative works thereof as alleged
 11   herein.
 12            45. Plaintiff is informed and believes and thereon alleges that Defendants, and
 13   each of them, are vicariously liable for the infringement alleged herein because they
 14   had the right and ability to supervise the infringing conduct – the copying of
 15   Plaintiff’s artwork – and because they had a direct financial interest in the sales and
 16   distribution of the Infringing Uses.
 17            46. By reason of the Defendants’, and each of their, acts of contributory and
 18   vicarious infringement as alleged above, Plaintiff has suffered and will continue to
 19   suffer substantial damages to its business in an amount to be established at trial, as
 20   well as additional general and special damages in an amount to be established at
 21   trial.
 22            47. Due to Defendants’, and each of their acts of copyright infringement as
 23   alleged herein, Defendants, and each of them, have obtained direct and indirect
 24   profits they would not otherwise have realized but for their infringement of
 25   Plaintiff’s rights in the Subject Works. As such, Plaintiff is entitled to disgorgement
 26   of Defendants’ profits directly and indirectly attributable to Defendants’
 27   infringement of the Subject Works, in an amount to be established at trial.
 28                                               - 30 -

                                               COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 31 of 32 Page ID #:31




  1         48. Plaintiff is informed and believes and thereon alleges that Defendants, and
  2   each of them, have committed acts of copyright infringement, as alleged above,
  3   which were willful, intentional and malicious, which further subjects Defendants,
  4   and each of them, to liability for statutory damages under Section 504(c)(2) of the
  5   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
  6   per infringement. Within the time permitted by law, Plaintiff will make its election
  7   between actual damages and statutory damages.
  8                                    PRAYER FOR RELIEF
  9   Wherefore, Plaintiff prays for judgment as follows:
 10                                    Against All Defendants
 11         With Respect to Each Claim for Relief
 12            a. That Defendants, their agents and employees be enjoined from
 13               infringing Plaintiff’s copyrights in any manner, specifically those for the
 14               Subject Works;
 15            b. That Plaintiff be awarded all profits of Defendants plus all losses of
 16               Plaintiff, plus any other monetary advantage gained by the Defendants
 17               through their infringement, the exact sum to be proven at the time of
 18               trial, or, if elected before final judgment, statutory damages as available
 19               under the Copyright Act, 17 U.S.C. § 101, et seq.;
 20            c. That Defendants, and each of them, account to Plaintiff for their profits
 21               and any damages sustained by Plaintiff arising from the foregoing acts
 22               of infringement;
 23            d. That Plaintiff be awarded costs, and any other damages available, per 17
 24               USC § 505.
 25            e. That Plaintiff be awarded pre-judgment interest as allowed by law;
 26            f. That Plaintiff be awarded the costs of this action; and
 27            g. That Plaintiff be awarded such further legal and equitable relief as the
 28                                            - 31 -

                                            COMPLAINT
Case 2:18-cv-08832-SVW-JEM Document 1 Filed 10/12/18 Page 32 of 32 Page ID #:32




  1              Court deems proper.
  2

  3        PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE
  4   PURSUANT TO FED. R. CIV. P. 38 AND THE 7TH AMENDMENT TO THE
  5   UNITED STATES CONSTITUTION.
  6                                                Respectfully submitted,
  7

  8
      Dated: October 12, 2018     By:              /s/ Scott Alan Burroughs
                                                   Scott Alan Burroughs, Esq.
  9                                                Trevor W. Barrett, Esq.
 10                                                Justin M. Gomes, Esq.
                                                   DONIGER / BURROUGHS
 11                                                Attorneys for Plaintiff
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                       - 32 -

                                        COMPLAINT
